            Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 1 of 150




 1

 2

 3

 4

 5

 6
                                       UNITED STATES DISTRICT COURT
 7                                    WESTERN DISTRICT OF WASHINGTON

 8    INTEGRATIVE HEALTH INSTITUTE
      PLLC d/b/a SOPHIA HEALTH                           No.: 2:20-cv-01471-RAJ-MLP
 9    INSITUTUTE, a Washington Professional
      Limited Liability Company, SOPHIA                  SECOND AMENDED
10    NUTRITION, LLC, a Washington Limited               COMPLAINT FOR DAMAGES,
      Liability Company; SOPHIA EDUCATION,               INJUNCTIVE RELIEF AND
11    LLC, a Washington Limited Liability                DECLARATORY RELIEF
12    Company; KS DISTRIBUTORS LLC, a
      Washington Limited Liability Company;
13    DIETRICH KLINGHARDT, an individual,

14                                         Plaintiffs,

15                             v.

16    CHRISTINE SCHAFFNER and DANIEL
      SCHAFFNER, as individuals and the marital
17    community thereof; BELLA FIORE KLINIK,
      PLLC, a Washington Professional Limited
18
      Liability Company; BELLA FIORE
19    ORGANIC SKIN CARE, LLC, a Washington
      Limited Liability Company; BELLA FIORE
20    ORGANICS, LLC, a Washington Limited
      Liability Company; LUMVI SKINCARE,
21    LLC, a Washington Limited Liability
      Company,
22

23                                      Defendants.
24

25

                                                                               MDK | LAW
     SECOND AMENDED COMPLAINT                                     777 108th Avenue Northeast, Suite 2000
                                                                       Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                (425) 455-9610
     Sophia Health v. Schaffner – 1
            Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 2 of 150




 1             COME NOW Sophia Health Institute, Sophia Education, LLC, Sophia Nutrition, LLC, KS

 2   Distributors, LLC and Dr. Dietrich Klinghardt on behalf of himself and for the benefit of and on behalf
 3   of Sophia Health Institute, Sophia Education, LLC, Sophia Nutrition, LLC, KS Distributors, LLC
 4
     (collectively “Sophia Entities”), by and through the undersigned attorneys, and allege as follows:
 5
                                                       I. PARTIES
 6
               1.         Plaintiff INTEGRATIVE HEALTH INSTITUTE PLLC d/b/a SOPHIA HEALTH
 7
     INSITUTUTE (“Sophia”), is now, and at all times pertinent hereto has been a Washington professional
 8
     limited liability company transacting business in the state of Washington.
 9
               2.         Plaintiff SOPHIA NUTRITION, LLC, is now, and at all times pertinent hereto has been
10

11   a Washington limited liability company transacting business in the state of Washington.

12             3.         Plaintiff SOPHIA EDUCATION, LLC, is now, and at all times pertinent hereto has

13   been a Washington limited liability company transacting business in the state of Washington.

14             4.         Plaintiff KS DISTRIBUTORS, LLC, is now, and all times pertinent hereto has been a

15   Washington limited liability company transacting business in the state of Washington.
16             5.         Plaintiff DIETRICH KLINGHARDT, is now, and at all times pertinent hereto has been
17
     a resident of the United Kingdom.
18
               6.         Defendants CHRISTINE SCHAFFNER and DANIEL SCHAFFNER are now, and at
19
     all times pertinent hereto have been, a married couple residing in the state of Washington. All actions
20
     by the Defendants alleged herein were taken in the interest of, and said Defendants were acting on
21
     behalf of, said marital community. If information later establishes that Defendants were unmarried
22
     during any operative period pertaining to this lawsuit, Plaintiff reserves the right to amend the
23

24   Complaint accordingly.

25

                                                                                          MDK | LAW
     SECOND AMENDED COMPLAINT                                                777 108th Avenue Northeast, Suite 2000
                                                                                  Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                           (425) 455-9610
     Sophia Health v. Schaffner – 2
            Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 3 of 150




 1             7.         Defendant BELLA FIORE KLINIK, PLLC d/b/a IMMANENCE HEALTH, is now,

 2   and at all times pertinent hereto has been a Washington professional limited liability company
 3   transacting business in the state of Washington.
 4
               8.         Defendant BELLA FIORE ORGANIC SKIN CARE, LLC, is now, and at all times
 5
     pertinent hereto has been a Washington limited liability company transacting business in the state of
 6
     Washington.
 7
               9.         Defendant BELLA FIORE ORGANICS, LLC, is now, and at all times pertinent hereto
 8
     has been a Washington limited liability company transacting business in the state of Washington.
 9
     Based on information and belief, this company was administratively dissolved on June 3, 2020.
10

11             10.        Defendant LUMVI SKINCARE, LLC, is now, and at all times pertinent hereto has

12   been a Washington limited liability company transacting business in the state of Washington.

13                                          II.    JURISDICTION AND VENUE

14             10.         This court has subject matter jurisdiction over this suit, pursuant to RCW 2.08.010, as

15   the amount in controversy exceeds three hundred dollars.
16             11.         This court has personal jurisdiction over the Defendants pursuant to RCW 4.12.020 as
17
     the causes of action complained of herein arose in King County, Washington.
18
               12.        Venue is proper under RCW 4.12.025 as the Defendants conducted business in King
19
     County, and the agreement was made in King County, Washington.
20
                                                  III.   BASIS OF CLAIMS
21
                 13.      On or about June 13, 2012, to expand his practice and passion for the arts of healing and
22
     neural therapy and biology, Dr. Dietrich Klinghardt formed Sophia. Dr. Klinghardt had previously
23

24   studied medicine and psychology in Freiburg, Germany, completing his PhD on the involvement of the

25   autonomic nervous system in autoimmune disorders. Dr. Dietrich Klinghardt created a model of

                                                                                            MDK | LAW
     SECOND AMENDED COMPLAINT                                                  777 108th Avenue Northeast, Suite 2000
                                                                                    Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                             (425) 455-9610
     Sophia Health v. Schaffner – 3
            Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 4 of 150




 1   medicine addressing the true cause of disease that focuses on chronic infections, environmental toxicity,

 2   genetic susceptibilities, nutrition, and lifestyle, and he founded Sophia to use this model and his
 3   knowledge for the treatment of patients. Sophia provides in person patient treatment, and patient
 4
     education through workshops, conferences, and online training. It also provides physician education
 5
     through workshops, conferences and online training.
 6
               14.        In 2012, Dr. Klinghardt employed Christine Schaffner, a recent graduate of Bastyr
 7
     University Naturopathic Medicine, and designated her as the manager of Sophia Health Institute with
 8
     her agreement that she would adhere to the tenets of Sophia’s operating agreement and Sophia’s
 9
     employee handbook. Dr. Schaffner brought no significant experience, professional recognition, or
10

11   patient list to Sophia. Over the nine to ten years that she worked at Sophia, she only worked at the clinic

12   two days a week. During that time, however, Dr. Schaffner was developing her own health network

13   using resources and knowledge gained at Sophia.

14             15.        Section 5.1 of Sophia’s Operating Agreement provides:

15             Management of the business affairs of the company shall be vested in Christine
               Schaffner who is not a Member, but is a naturopathic physician licensed by
16             the state of Washington. As the manager, she shall have the right and authority
               to manage the affairs of the company and to make all decisions with respect
17
               thereto, including but not limited to the authority to sign on behalf of the company.
18             A copy of the Operating Agreement is attached hereto as Exhibit 1.

19   Section 6.4 of Sophia’s Operating Agreement provides:

20             Upon reasonable request, each Member shall have the right to inspect and
               copy at such Member’s expense, during ordinary business hours the records
21              required to be maintained by the company pursuant to section 11.5.
22   Section 8.3.1 of Sophia’s Operating Agreement provides in part:
23
               A sperate Capital Account will be maintained for each Unit Holder throughout
24             the term of the company in accordance with the rules of Regulations Section
               1.704-1(b)(2)(iv). Each Unit Holder’s Capital Account will be increased by
25             (1) the amount of money contributed by such Unit Holder to the Company;

                                                                                         MDK | LAW
     SECOND AMENDED COMPLAINT                                               777 108th Avenue Northeast, Suite 2000
                                                                                 Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                          (425) 455-9610
     Sophia Health v. Schaffner – 4
            Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 5 of 150




 1             (2) the fair marker value of property contributed by such Unit Holder to the
               company; (3) allocations to such Unit Holder of Net Profits…
 2

 3   Section 11.5 of Sophia’s Operating Agreement provides in part:
 4
               At the expense of the Company, the Members shall maintain records and accounts
 5             of all operations and expenditures of the Company. At a minimum the Company
               shall keep at its principal place of business the following records…A copy of the
 6             certificate of formation and all amendments thereto; copies of this Agreement and
               all amendments hereto; copies of the Company’s federal, state and local tax returns
 7             and reports, is any, for the three recent years; minutes of every meeting of the
               Members…, and copies of the Company’s financial statements for the three (3)
 8             most recent years.
 9
               16.           In 2012, Daniel Schaffner (Christine Schaffner’s husband) and Dietrich Klinghardt
10

11   formed Sophia Nutrition, LLC to sell dietary supplements. Daniel Schaffner and Dietrich Klinghardt

12   are equal (50%/50%) members of Sophia Nutrition, LLC. Daniel Schaffner was appointed as the

13   manager of Sophia Nutrition, LLC. As part of the agreement, Daniel Schaffner agreed that he would

14   use the funds of the company in furtherance of the company’s business. Additionally, as the manager

15   of the company, he agreed to borrow or raise money on behalf of the company for the benefit of the
16   company. A copy of the Sophia Nutrition, LLC Operating Agreement is attached hereto as Exhibit 2.
17
               17. Section 4.3 of the Sophia Nutrition, LLC’s Operating Agreement provides in part:
18
               Limitations on authority of the managers. Without first obtaining the approval of all the
19             Members, the Manager will not have the authority to:

20             4.3.1 Enter into any sale of other disposition of the Company assets other than in the
               ordinary course of the company’s business;
21             4.3.4 Dissolve the company;
               4.3.5 Convert the company to another type of entity;
22             4.3.6. Merge the company with another entity;
               4.3.7 Borrow funds from the company;
23
               4.3.11 Admit new manager.
24

25             Section 7.2 of the Sophia Nutrition, LLC’s Operating Agreement provides:

                                                                                          MDK | LAW
     SECOND AMENDED COMPLAINT                                                777 108th Avenue Northeast, Suite 2000
                                                                                  Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                           (425) 455-9610
     Sophia Health v. Schaffner – 5
            Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 6 of 150




 1
               Accounting Reports. Within 120 days after the end of each taxable year of the Company,
 2             each Member will be furnished with the copies of the Company’s internally prepared
               financial statement.
 3

 4
     Section 7.3 of the Sophia Nutrition, LLC’s Operating Agreement provides in part:
 5
               …Within 105 days after the end of each taxable year, or such lesser time if prescribed by
 6             the Internal Revenue Service, each Member will be furnished with a statement which
               may be used by the Member in the preparation of the Member’s income tax returns,
 7             showing the amounts of any distributions, gains, profits, losses or credit allocated to or
               against the Member during such taxable year.
 8
     In violation of Sophia Nutrition, LLC’s Operating Agreement, Daniel Schaffner failed to provide Dr.
 9
     Klinghardt with the financials of Sophia Nutrition, LLC, and he also failed to provide Dr. Klinghardt
10

11   with access to the business or financial accounts of Sophia Nutrition, LLC. Upon information and

12   belief, the Schaffners have moved or sold inventory of Sophia Nutrition, LLC for personal gain, to

13   the detriment of Sophia Nutrition, LLC and Dr. Klinghardt, and without Dr. Klinghardt’s knowledge.

14             18.       Upon information and belief, in November of 2012, Dr. Schaffner purchased a laser for

15   her company Bella Fiore Organic Skincare, LLC through Sophia and pledging Sophia’s credit. This
16   was done without Dr. Klinghardt’s authorization. Additionally, it took Schaffner seven years to return
17
     this money to Sophia. Upon information and belief, Dr. Schaffner has been using Sophia’s account for
18
     her own personal use.
19
               19.        On or about April 30, 2013, Dr. Schaffner formed Bella Fiore Klinik, PLLC which was
20
     providing the same services as Sophia. Dr. Schaffner is the sole owner of that professional limited
21
     liability company. In 2014, Dr. Schaffner formed Christine Schaffner ND, d/b/a Marine Naturopathic,
22
     in California. Christine Schaffner is the sole owner of that entity.
23

24            20.         In the year 2015-2016, Dr. Schaffner added herself and her husband Daniel Schaffner

25   as the members of Sophia without Dr. Klinghardt’s authorization. Accordingly, a Certificate of

                                                                                          MDK | LAW
     SECOND AMENDED COMPLAINT                                                777 108th Avenue Northeast, Suite 2000
                                                                                  Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                           (425) 455-9610
     Sophia Health v. Schaffner – 6
            Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 7 of 150




 1   Amendment was filed with the Washington Secretary of State in 2016 to remove the Schaffners as

 2   members of Sophia. A copy of the certificate is attached hereto as Exhibit 3. On or about May 31,
 3   2016, the Schaffners purchased the property located at 1629 Queen Anne Avenue North, Suite 104,
 4
     Seattle, WA 98109. This property was Bella Fiore Klinik, PLLC’s principal office. The Schaffners used
 5
     Sophia Nutrition, LLC to secure a loan for the purchase of the Bella Fiore Klinik, PLLC’s principal
 6
     office.
 7
               21.        On or about July 29, 2015, Sophia Education, LLC was formed. Dr. Klinghardt and Dr.
 8
     Schaffner were named as equal (50%/50%) members of this limited liability company.
 9
               22.        On or about August 7, 2017, KS Distributors, LLC was formed. Dr. Klinghardt and Dr.
10

11   Schaffner were named as equal (50%/50%) members of this limited liability company.

12             23.        On or about January 25, 2018, Dr. Schaffner formed Bella Fiore Organic, LLC. Dr.

13   Schaffner is the sole owner of this limited liability company. It appears on the Washington Secretary

14   of State’s website that this limited liability company was administratively dissolved on June 3, 2020.

15   Upon information and belief, in 2018, Bella Fiore Klinik, PLLC started its podcast called “Spectrum
16   of Health” which is similar to Dr. Klinghardt’ s educational and training podcasts and seminars. In
17
     2019, Dr. Schaffner got involved with Lumvi Skincare, LLC. In 2020, Dr. Schaffner registered the
18
     tradename Immanence Health for Bella Fiore Klinik, PLLC. In early 2020, Dr. Schaffner launched a
19
     new series called Luminary Talks under the Immanence Health domain. In 2020, Immanence
20
     Ipothecary, LLC was formed in which Dr. Schaffner is the sole owner of that entity.
21
               24.        Sophia’s Employee Handbook required that each employee of Sophia Health Institute
22
     to be entirely free from the influence of any personal consideration when dealing on behalf of Sophia
23

24   Health Institute, making recommendations with respect to such dealings, or passing judgment on such

25

                                                                                         MDK | LAW
     SECOND AMENDED COMPLAINT                                               777 108th Avenue Northeast, Suite 2000
                                                                                 Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                          (425) 455-9610
     Sophia Health v. Schaffner – 7
            Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 8 of 150




 1   dealings. Sophia’s Employee Handbook further required employees to avoid any situation which could

 2   affect their undivided loyalty and the fiduciary duty they owed to Sophia Health Institute.
 3             25.        On or about October 11, 2018, Daniel Schaffner registered Sophia Nutrition, LLC as a
 4
     foreign corporation in Nevada. Based on the Nevada Secretary of State’s website Christine Schaffner
 5
     has been added as an “authorized signer” to this entity. Attached hereto as Exhibit 4 is a copy of Sophia
 6
     Nutrition, LLC registration retrieved from Nevada Secretary of State’s website. Additionally, it appears
 7
     that Gary Wilson has also been added as a managing member without Klinghardt’s authorization.
 8
     Section 10.1 of Sophia Nutrition, LLC Operating Agreement provides:
 9
               Any Member may propose one or more amendments to this Agreement. A proposed
10             amendment will be adopted and become effective as an amendment to this Agreement
11             only upon the written approval or consent of all the Members. No amendment may
               be adopted that would alter the income of capital interests of a Member unless such
12             Member voted for the amendment.

13   Section 8.1.1. of Sophia Nutrition, LLC operating Agreement provides in part:

14             …no Member may directly or indirectly transfer, assign, pledge, hypothecate, or
               in any way alienate …any ownership interest…
15
               26.        In 2016, “The Sophia Method” which is Dr. Klinghardt’s brand, was wrongfully
16
     trademarked and appropriated by Dr. Schaffner under the name of Sophia Nutrition, LLC and not in
17

18   the name of Dr. Klinghardt’ s name, despite the fact that Dr. Klinghardt created and owned the subject

19   intellectual property. Additionally, in 2015, “The Sophia Health Institute” which is Dr. Klinghardt’s

20   brand, was trademarked under Sophia Nutrition, LLC instead of Dr. Klinghardt’s name. These actions

21   have been taken without Dr. Klinghardt’s authorization. Attached hereto collectively as Exhibit 5 are
22   true and correct copies of the documents retrieved from the USPTO website.
23
               27.        On or about March 6, 2019, Dr. Klinghardt signed a document called “Resolution by
24
     Integrative Health Institute, PLLC”. It appears from the document that Christine Schaffner was to
25

                                                                                          MDK | LAW
     SECOND AMENDED COMPLAINT                                                777 108th Avenue Northeast, Suite 2000
                                                                                  Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                           (425) 455-9610
     Sophia Health v. Schaffner – 8
            Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 9 of 150




 1   become a member of Sophia according to the following schedule: five percent (5%) as of the date of

 2   March 6, 2019; ten percent (10%) as of September 6, 2019; ten percent (10%) as of March 6, 2020; and
 3   nine percent (9%) as of October 20, 2020. This proposal was provided to Klinghardt by Schaffner. It
 4
     was agreed that as part of this assignment of interest, additional documents had to be signed by both
 5
     parties. Schaffner provided Klinghardt with a proposed Phantom Stock Agreement to assign interest to
 6
     Schaffner. A copy of the Phantom Stock Agreement is attached hereto as Exhibit 6. Dr. Klinghardt did
 7
     not agree with the terms, and the Phantom Stock Agreement was not executed. In fact, there was no
 8
     meeting of the minds. Critically, and wrongfully, Schaffner used Sophia for the payment of her legal
 9
     fees for the Phantom Stock Agreement.
10

11             28.        Subsequently, Dr. Schaffner blocked Dr. Klinghardt’s access to Sophia’s accounting

12   information. Despite multiple attempts, Schaffner refused to provide Klinghardt with the company’s

13   financial documents or passwords to access accounts and emails of Sophia. In the meantime, Schaffner

14   opened a line of credit for Sophia under Dr. Klinghardt’s name without his authorization. Dr.

15   Klinghardt has demanded and continues to demand access to all the financial and accounting records
16   for Sophia Education, LLC, KS Distributors, LLC and Sophia Nutrition, LLC as well as any customer
17
     list or lists and mailing lists including access to QuickBooks. To date, Dr. Klinghardt does not have
18
     access to all the financial and accounting records for Sophia Education, LLC, KS Distributors, LLC
19
     and Sophia Nutrition, LLC.
20
              29.          In January of 2020, Klinghardt provided Schaffner with an employment agreement
21
     attached hereto as Exhibit 7 which she refused to sign. At this time, Schaffner instructed GPL Tax &
22
     Accounting Inc. (“GPL”) who was the accounting firm of Sophia to not provide any information
23

24   regarding the accountings to Klinghardt who was the majority owner of Sophia.

25

                                                                                         MDK | LAW
     SECOND AMENDED COMPLAINT                                               777 108th Avenue Northeast, Suite 2000
                                                                                 Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                          (425) 455-9610
     Sophia Health v. Schaffner – 9
           Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 10 of 150




 1             As the manager of Sophia, Dr. Schaffner failed to file the 2019 annual report with the

 2   Washington Secretary of State which resulted in administrative dissolution of Sophia. Dr. Klinghardt
 3   had to engage legal counsel to reinstate the status of the company.
 4
               30.        In March of 2020, Klinghardt was informed by Sophia’s former controller who was
 5
      terminated by Schaffner about the accounting and invoicing irregularities. Klinghardt was informed
 6
      about a very large number of family and non-family discounts. He was informed about significant
 7
      discounting on charges in excess of the policy guidelines. This was done in violation of Sophia’s
 8
      policy and without Dr. Klinghardt’s authorization.
 9
               31.        Dr. Schaffner has also used Dr. Klinghardt’s name and likeness for purposes and
10

11    websites that he did not authorize. She has used Sophia and Dr, Klinghardt’s names on her personal

12    and/or her company websites. Upon information and belief, she has used Dr. Klinghardt’s recordings

13    and handouts for her own use and promotion of her own business ventures, all without the approval

14    or consent of Klinghardt. Upon information and belief, Dr. Schaffner has been creating educational

15    seminars through Sophia; however, the income of those seminars is directed to Sophia Nutrition, LLC
16    wherein Daniel Schaffner is a fifty percent (50%) equity ownership member. Additionally, Christine
17
      Schaffner has used Dr. Klinghardt’s name and likeness for her own website and has added Sophia
18
      Nutrition, LLC as an addition to her own business in California, Marine Naturopathic Medicine:
19
      http://www.marinnaturopathicmedicine.com. A copy of the homepage is retrieved from the website
20
      and is attached hereto as Exhibit 8. Dr. Schaffner has posted Dr. Klinghardt’s educational videos on
21
      the Vimeo account at https://vimeo.com/user56075531 and has refused to provide access to this
22
      account. E-mails are sent on behalf of Sophia Nutrition, LLC, but with Dr. Schaffner’s logo and
23

24    address of Bella Fiore Klinik. To date, Defendants have refused to provide the login information

25

                                                                                        MDK | LAW
     SECOND AMENDED COMPLAINT                                              777 108th Avenue Northeast, Suite 2000
                                                                                Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                         (425) 455-9610
     Sophia Health v. Schaffner – 10
           Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 11 of 150




 1    of Sophia’s Instagram, Vimeo and YouTube accounts. A copy of the page is retrieved from the

 2    website and is attached hereto as Exhibit 9.
 3             32.        Dr. Schaffner is using the contact list of Sophia Health Institute, Sophia Nutrition,
 4
     LLC, Sophia Education, LLC and KS Distributors, LLC for her own business ventures. Infusionsoft
 5
     software is an e-mail marketing and sales platform for small businesses, including products to
 6
     manage and optimize the customer lifecycle, customer relationship management, marketing
 7
     automation, lead capture, and e-commerce. Infusionsoft software empowers small business
 8
     owners to store contact information, such as name, address, phone number, and emai l of
 9
     customers. This is the software that has been used for Sophia Education, LLC, Sophia
10

11   Nutrition, LLC, KS distributors, LLC and Sophia Health Institute. However, to date the

12   Schaffners have refused to provide Dr. Klinghardt with access to the Infusionsoft software.

13   Upon information and belief, Dr. Schaffner has been sending promotional e-mails on behalf of Bella

14   Fiore Klink, PLLC d/b/a Immanence Health to Sophia’s mailing list and patient list indicating: “at

15   Sophia Health, we truly believe our products are a valuable investment.” These e-mails include Bella
16   Fiore Klinik PLLC’s address. Upon information and belief, Dr. Schaffner has been sending
17
     promotional e-mails to Sophia Education, LLC’s mailing list without Dr. Klinghardt’s authorization,
18
     discounting –also without Dr. Klinghardt’s authorization-- Sophia Education, LLC’s courses and
19
     seminars. These e-mails also include Dr. Schaffner and Bella Fiore Klink, PLLC’s address.
20
              33.         The software used at Sophia, ChARM EHR which is paid by Sophia was used by Dr.
21
     Schaffner in all her clinics at no cost to her. Upon information and belief, Sophia Nutrition, LLC, Bella
22
     Fiore Klinik and Sophia’s supplement sales were funneled through improper companies to the
23

24   pecuniary detriment of, Dr. Klinghardt. Upon information and belief, Dr. Schaffner has been soliciting

25   and seeing patients of Sophia at her own clinic Bella Fiore Klinik, PLLC so that Sophia would not

                                                                                              MDK | LAW
     SECOND AMENDED COMPLAINT                                                    777 108th Avenue Northeast, Suite 2000
                                                                                      Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                               (425) 455-9610
     Sophia Health v. Schaffner – 11
           Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 12 of 150




 1   receive any income from those patient visits. Upon information and belief, in 2020, Dr. Schaffner was

 2   working with an employee of Sophia trying to migrate the patient lists and records to Dr. Schaffner’s
 3   entity through ChARM EHR.
 4
              34.         Sophia Flow + CBD Cream is currently marketed and sold at Lumvi Skincare, LLC.
 5
     Lumvi Skincare, LLC is not owned by Sophia Health Institute, Sophia Nutrition, LLC, KS
 6
     Distributors, LLC, Sophia Education, LLC, or Dr. Klinghardt. The Sophia brand is Dr. Klinghardt’s
 7
     tradename and a product solely owned by Sophia Entities. Dr. Klinghardt did not authorize the use
 8
     and selling of Sophia brand at Lumvi Skincare, LLC. Attached hereto as Exhibit 10 is a copy of the
 9
     page retrieved from https://offers.lumviskincare.com/shop/sophia-flow-plus/.
10

11            35.         Dr. Schaffner turned Dr. Klinghardt’s passion for healing, education, and neural

12   therapy and biology into a marketing tool for her own business and self-promotion, to the pecuniary

13   and other detriment of Dr. Klinghardt

14            36.         On or about September 8, 2020, Dr. Klinghardt terminated Dr. Schaffner’s managerial

15   position. Subsequently, Dr. Schaffner resigned her position at Sophia as an employee and physician
16   at Sophia abandoning Sophia’s patients without adequate notice thereby harming Sophia and Dr.
17
     Klinghardt.
18
              37.         To the extent that Plaintiffs’ claims include causes of action brought on behalf of
19
     entities partially owned by Defendants Schaffner (or Defendant Schaffner), Plaintiff Klinghardt was
20
     not required to make demand for the same against Defendants Schaffner (or Defendant Schaffner) as
21
     such demand or demands would have been futile.
22
                                               IV.    CAUSES OF ACTION
23

24                               FIRST CAUSE OF ACTION—BREACH OF CONTRACT
                                    (Direct and Derivative Action Against the Schaffners)
25

                                                                                          MDK | LAW
     SECOND AMENDED COMPLAINT                                                777 108th Avenue Northeast, Suite 2000
                                                                                  Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                           (425) 455-9610
     Sophia Health v. Schaffner – 12
           Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 13 of 150




 1           38.            Plaintiffs re-allege each and every allegation as set forth above.

 2           39.            In 2012, Dr. Klinghardt employed Christine Schaffner and appointed her as the
 3   manager of Sophia. As a manager of Sophia, she had agreed to act in good faith, to follow Sophia’s
 4
     operating agreement and Sophia’s employee handbook and to promote the interest of the company.
 5
     Dr. Schaffner breached Sophia’s operating agreement and the employee handbook. She used Sophia
 6
     Entities for her personal gain by: using Sophia Nutrition, LLC to secure loan for purchase of her own
 7
     property, using Sophia Entities for her personal interest and expenses, using Sophia for her personal
 8
     legal fees, soliciting patients away from Sophia, sending promotional emails and advertisement to the
 9
     Sophia’s patients list and Sophia Entities’ mailing list advertising Bella Fiore Klinik, PLLC or her
10

11   other business ventures, using Dr. Klinghardt’s likeness, name, educational material for her own

12   promotion and websites, blocking Dr. Klinghardt from accessing the company’s account and financial

13   documents in violation of Sections 6.4 and 11.5 of Sophia’s Operating Agreement, and funneling

14   money to different companies to receive the most profits. To date, Dr. Schaffner has refused providing

15   access to Dr. Klinghardt to the financial and business accounts of Sophia Education, LLC and KS
16   Distributors, LLC including but not limited to the access to QuickBooks, payment platforms,
17
     accounting platforms, PayPal, payroll and Infusionsoft software. This was done for her personal gain
18
     and or the benefit of her own businesses. Additionally, Dr. Schaffner trademarked Dr. Klinghart’s
19
     trademark under Sophia Nutrition, LLC without his authorization.
20
               40.        Daniel Schaffner, as a fifty percent (50%) owner of Sophia Nutrition, LLC breached
21
     the operating agreement by appointing his wife as the “authorized signer” of the company without Dr.
22
     Klinghardt’s authorization and or amendment of the operating agreement. Daniel Schaffner has also
23

24   added Wilson as a managing member of the company. Furthermore, money from different companies

25   have been funneling through Sophia Nutrition, LLC without Dr. Klinghardt’s authorization. In

                                                                                               MDK | LAW
     SECOND AMENDED COMPLAINT                                                     777 108th Avenue Northeast, Suite 2000
                                                                                       Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                                (425) 455-9610
     Sophia Health v. Schaffner – 13
           Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 14 of 150




 1   violation of Sections 7.3 and 7.4 of the Sophia Nutrition, LLC’s Operating Agreement, Daniel

 2   Schaffner failed to provide Dr. Klinghardt with the financials of Sophia Nutrition, LLC, and he has
 3   also refused to provide Dr. Klinghardt with access to the business or financial accounts of Sophia
 4
     Nutrition, LLC including but not limited to the access to QuickBooks, payment platforms, accounting
 5
     platforms, PayPal, payroll and Infusionsoft software. Schaffner wrongfully registered Dr. Klinghart’s
 6
     trademark under the business Sophia Nutrition, LLC without his authorization.
 7
               41.        As a result of Defendants’ breach of the agreements, Plaintiffs have suffered
 8
     damages, and continue to suffer ongoing damages, in an amount as to be proven at trial.
 9
                             SECOND CAUSE OF ACTION—BREACH OF FIDUCIARY DUTY
10                               (Direct and Derivative Action Against the Schaffners)
11
               42.        Plaintiffs re-allege each and every allegation as set forth above.
12
               43.        As the managers of Sophia Health Institute and Sophia Nutrition, LLC, Christine
13
     Schaffner and Daniel Schaffner owed fiduciary duties of loyalty and care to Sophia Nutrition, LLC,
14
     Sophia Health Institute, and Dietrich Klinghardt, to act at all times with the utmost care, honesty, and
15
     undivided loyalty. The Schaffners were required to act in a fair, just and equitable manner in managing
16
     the LLCs and refrain from abusing their position in control. Additionally, as a member of Sophia
17

18   Education, LLC and KS, Distributors, LLC, Dr. Schaffner owed a fiduciary duty to these entities and

19   Dr. Klinghardt.

20             44.        The wrongful actions here were not due to an honest error in judgment, but rather to

21   the Schaffners’ intentional mismanagement and reckless disregard of the rights and interests of Sophia
22   Nutrition, LLC, Integrative Health Institute, PLLC, Sophia Education, LLC, KS Distributors, LLC,
23
     and Dietrich Klinghardt. The Schaffners took major actions without consulting with Klinghardt.
24
     Critically, Dr. Schaffner has failed to disclose information of the LLCs including financial statements
25

                                                                                              MDK | LAW
     SECOND AMENDED COMPLAINT                                                    777 108th Avenue Northeast, Suite 2000
                                                                                      Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                               (425) 455-9610
     Sophia Health v. Schaffner – 14
           Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 15 of 150




 1   and accounting of the LLCs to Klinghardt. The Schaffners have acted without the reasonable and

 2   ordinary care which they owed to the LLCs and the members. As set forth above, the Schaffners
 3   intentionally took possession and/or used funds owned by Sophia Nutrition, LLC, Integrative Health
 4
     Institute, PLLC, Sophia Education, LLC, KS Distributors, LLC, and Dietrich Klinghardt for their
 5
     personal use and to the exclusion of Klinghardt. The Schaffners failed to provide Dr. Klinghardt with
 6
     access to the Sophia Entities business and financial accounts in violation of the companies’ operating
 7
     agreements, RCW § 25.15.136 and RCW § 25.15.038. The Schaffners have used Sophia Entities and
 8
     Dr. Klinghardt’ s name, recordings, handouts and likeness for their own use and promotion of Dr.
 9
     Schaffner’s business ventures, all without the approval or consent of Dr. Klinghardt.
10

11             45.        As a result of the Schaffners’ breach of fiduciary duty, Plaintiffs have been harmed as

12   alleged herein in an amount to be proven at trial.

13                   THIRD CAUSE OF ACTION— BREACH OF IMPLIED COVENANT OF GOOD
                                            FAITH AND FAIR DEALING
14                            (Direct and Derivative Action Against the Schaffners)

15             46.        Plaintiffs re-allege each and every allegation as set forth above.
16             47.        The Schaffners’ contract with Klinghardt to act as the manager of the LLCs contains
17
     within it the implied covenant of good faith and fair dealing at all times.
18
               48.        By virtue of committing the breaches set forth in paragraph above. The Schaffners
19
     breached the implied covenant of good faith and fair dealing with the Plaintiffs.
20
               49.        As a direct and proximate result of this breach and wrongful conduct. Plaintiffs have
21
     and will continue to suffer damages in an amount to be proven at trial.
22
                              FOURTH CAUSE OF ACTION— TRADEMARK INFRINGEMENT
23
                                                      (15 U.S.C. § 1114)
24                                (Direct Action of Klinghardt Against the Schaffners)

25

                                                                                              MDK | LAW
     SECOND AMENDED COMPLAINT                                                    777 108th Avenue Northeast, Suite 2000
                                                                                      Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                               (425) 455-9610
     Sophia Health v. Schaffner – 15
           Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 16 of 150




 1             50.        Plaintiffs re-allege each and every allegation as set forth above.

 2             51.        The Schaffners have used in interstate commerce, without Klinghardt’s authorization,
 3   Klinghartd’s trademark by trademarking “The Sophia Method” and “Sophia Health Institute” under
 4
     names other than Dietrich Klinghardt. These marks have been used in connection with the marketing,
 5
     advertising, promotion, and sale of Sophia and Sophia Nutrition, LLC. The Schaffners have also
 6
     trademarked the brand name “Sophia” under Sophia Nutrition, LLC instead of Klinghardt’ s name
 7
               52.        The Schaffners’ unauthorized use of the marks is likely to have caused confusion, to
 8
     have caused mistake, and/or to have deceived patients and clients as to the source of Defendants’
 9
     services or as to Defendants’ affiliation, connection, approval, sponsorship, or association with
10

11   Dietrich Klinghardt.

12             53.        The Schaffners’actions constitute infringement of Dr. Klinghardt’s design and in

13   violation of Section 32 of the Lanham Act, 15 U.S.C. §1114.

14             54.        The Schaffners’ infringing conduct has caused damages to Klinghardt’s business,

15   reputation, name, goodwill, and profits.
16             55.        The Schaffners’ acts have caused, and unless enjoined, will continue to cause,
17
     irreparable harm and injury to Klinghardt’s business reputation and goodwill for which there is no
18
     adequate remedy at law. Defendants' acts also have caused, and unless enjoined, will continue to cause,
19
     inevitable public confusion and substantial and irreparable harm to the public for which there is no
20
     adequate remedy at law. Klinghardt is therefore entitled to injunctive relief pursuant to 15 U.S.C.
21
     §1116.
22
               56.        Pursuant to 15 U.S.C. § 1117, Klinghardt also entitled to recover damages in an amount
23

24   to be determined at trial. Klinghardt is further entitled to recover additional treble damages and

25   reasonable attorneys' fees pursuant to 15 U.S.C §1117.

                                                                                              MDK | LAW
     SECOND AMENDED COMPLAINT                                                    777 108th Avenue Northeast, Suite 2000
                                                                                      Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                               (425) 455-9610
     Sophia Health v. Schaffner – 16
           Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 17 of 150




 1                    FIFTH CAUSE OF ACTION— FALSE DESIGNATION OF ORIGIN, FALSE
                          ADVERTISING, AND UNFAIR COMPETITION (15 U.S.C. § 1125)
 2                             (Direct Action of Klinghardt Against the Schaffners)
 3             57.        Plaintiffs re-allege each and every allegation as set forth above.
 4
               58.        By trademarking Klinghardt’s trademarks under Sophia Nutrition, LLC, the Schaffners
 5
     have made false and misleading representations and descriptions of fact in connection with the
 6
     services, offering for sale and sale of Klinghardt’s Products. The Schaffners’ false and misleading
 7
     representations and descriptions of fact misrepresent the nature, characteristics, qualities, or origin of
 8
     their goods, services, and commercial activities.
 9
               59.        Defendants’ promotion, marketing, services, offering for sale, and sale of Klinghardt’s
10

11   products has created and is creating a likelihood of confusion, mistake, and deception among the

12   general public as to the affiliation, connection, or the origin of Defendants’ goods or services.

13             60.        Defendants’ action and false representations and description of fact in interstate

14   commerce has either deceived or has the capacity to deceive a substantial segment of patients,

15   customers and potential consumers, and such deception is material, in that it is likely to influence the
16   patients’, consumers’ and physicians’ decisions.
17
               61.        Defendants have used, and continue to use, Klinghardt’s trademarks without his
18
     authorization to compete unfairly with Klinghardt and to deceive consumers.
19
               62.        Defendants’ wrongful conduct constitutes false designation of origin, false advertising,
20
     and unfair competition, all of which are willful violations of Section 43 of the Lanham Act, 15 U.S.C.
21
     § 1125. Defendants’ wrongful conduct is likely to continue unless restrained and enjoined.
22
               63.        As a result of Defendants’ wrongful conduct, Klinghardt is entitled to recover his actual
23

24   damages, Defendants’ profits attributable to the infringement, and treble damages and attorneys’ fees

25   pursuant to 15 U.S.C. § 1117(a) and (b). Alternatively, Klinghardt is entitled to statutory damages

                                                                                              MDK | LAW
     SECOND AMENDED COMPLAINT                                                    777 108th Avenue Northeast, Suite 2000
                                                                                      Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                               (425) 455-9610
     Sophia Health v. Schaffner – 17
           Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 18 of 150




 1   under 15 U.S.C. § 1117(c). Additionally, Klinghardt is entitled to the re-assignment and transfer of

 2   the trademarks to his name.
 3             64.        Klinghardt is further entitled to injunctive relief. Klinghardt has no adequate remedy at
 4
     law for Defendants’ wrongful conduct because, inter alia: (a) Defendants’ conduct constitutes harm to
 5
     Klinghardt such that Klinghardt could not be made whole by any monetary award; (b) if Defendants’
 6
     wrongful conduct is allowed to continue, the public is likely to become further confused, mistaken, or
 7
     deceived as to the source, origin, or authenticity of the Klinghardt’s Products and services; and (c)
 8
     Defendants’ wrongful conduct, and the resulting harm to Klinghardt, is continuing.
 9
                                           SIXTH CAUSE OF ACTION—TORTIOUS
10                                     INTERFERENCE WITH BUSINESS EXPECTANCY
11                                                 (As Derivative Action)

12             65.        Plaintiffs re-allege each and every allegation as set forth above.

13             66.        There is a valid business expectancy between Sophia and its patients.

14             67.        The Schaffners and Bella Fiore Klinik, PLLC had knowledge of the contractual

15   relationships and/or business expectancies between Sophia and its patients.
16             68.        The Schaffners and Bella Fiore Klinik, PLLC have intentionally interfered with said
17
     contractual relationships and/or business expectancies resulting in a breach and/or termination of the
18
     relationships and expectancies.
19
               69.        As a direct result of Defendants’ actions, Sophia has suffered damages, including direct
20
     damages and consequential damages, as more specifically set forth in the prayer for relief below.
21
                   SEVENTH CAUSE OF ACTION –VIOLATION OF THE UNIFORM TRADE
22                                  SECRETS ACT (RCW 19.108)
                                   (As Direct and Derivative Action)
23

24             70.        Plaintiffs re-allege each and every allegation as set forth above.

25

                                                                                              MDK | LAW
     SECOND AMENDED COMPLAINT                                                    777 108th Avenue Northeast, Suite 2000
                                                                                      Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                               (425) 455-9610
     Sophia Health v. Schaffner – 18
           Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 19 of 150




 1             71.        During her employment at Sophia, Christine Schaffner has had access to, and acquired

 2   certain of Sophia’s trade secrets, including Sophia’s patients’ information, patient lists, educational
 3   material, and other valuable information which constitute trade secrets under RCW 19.108.010.
 4
               72.        Christine Schaffner used trade secret information for her own benefit, constituting
 5
     misappropriation of trade secrets under RCW 19.108.010.
 6
               73.        Christine Schaffner misappropriated Sophia’s assets, including use of Dietrich
 7
     Klinghardt’s name and likeness, for the purpose of diverting clients and patients away from Sophia.
 8
     Christine Schaffner misappropriated Sophia’s assets, including sending promotional emails and
 9
     advertisement to the Sophia’s patients list and Sophia Entities’ mailing list for the promotion of her
10

11   own business ventures, all without the approval or consent of Dr. Klinghardt.

12             74.        As a direct result of Christine Schaffner’s violation of the Uniform Trade Secrets Act,

13   Plaintiffs have suffered damages and continue to suffer ongoing damages, including direct damages

14   and consequential damages, in an amount to be proven at trial.

15             75.        Klinghardt is further entitled to injunctive relief. Klinghardt has no adequate remedy at
16   law for Defendants’ wrongful conduct because, inter alia: (a) Defendants’ conduct constitutes harm to
17
     Klinghardt such that Klinghardt could not be made whole by any monetary award; (b) if Defendants’
18
     wrongful conduct is allowed to continue, the public is likely to become further confused, mistaken, or
19
     deceived as to the source, origin, or authenticity of Klinghardt’s products and services; and (c)
20
     Defendants’ wrongful conduct, and the resulting harm to Klinghardt, is continuing.
21
                                       EIGHTH CAUSE OF ACTION –CONVERSION
22                                           (As Direct and Derivative Action)
23
               76.        Plaintiffs re-allege each and every allegation as set forth above.
24

25

                                                                                              MDK | LAW
     SECOND AMENDED COMPLAINT                                                    777 108th Avenue Northeast, Suite 2000
                                                                                      Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                               (425) 455-9610
     Sophia Health v. Schaffner – 19
           Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 20 of 150




 1             77.        At all times relevant to this litigation, the Schaffners owed a duty to Plaintiffs to not

 2   convert Plaintiffs’ property to Defendants’ own use and benefit. As discussed, the Schaffners
 3   intentionally took possession and/or used funds, assets and trade secrets owned by Sophia Nutrition,
 4
     LLC, Integrative Health Institute, PLLC, Sophia Education, LLC, KS Distributors, LLC, and Dietrich
 5
     Klinghardt for their personal use and to the exclusion of Klinghardt.
 6
               78.        As a direct result of Defendants’ conversion of Plaintiffs’ money, Plaintiffs suffered
 7
     damages, and continue to suffer ongoing damages, including direct damages and consequential
 8
     damages, in an amount to be proven at trial.
 9
                  NINTH CAUSE OF ACTION—CONVERSION OF BUSINESS GOODWILL
10                                 (As Direct and Derivative Action)
11
               79.        Plaintiffs re-allege each and every allegation as set forth above.
12
               80.        Christine Schaffner solicited and directed away patients of and from Integrative
13
     Health Services, PLLC’ and visited the patients at Bella Fiore Klinik, PLLC. Additionally, Christine
14
     Schaffner has used Dr. Klinghardt name and likeness for her own website and has added Sophia as
15
     an addition to her own business in California, Marine Naturopathic Medicine:
16
     http://www.marinnaturopathicmedicine.com. Christine Schaffner has been sending promotional
17

18   emails and advertisement to the Sophia’s patients list and Sophia Entities’ mailing list for the

19   promotion of her own business ventures and soliciting patients away from Sophia. To date the

20   Schaffners have refused to provide Dr. Klinghardt with access to the Infusionsoft software

21   which includes the customer list of Sophia Entities. Daniel Schaffner has added Christine Schaffner
22   as the authorized signer for Sophia Nutrition, LLC without Dr. Klinghardt’s authorization, and he
23
     has also added Wilson as the managing member of Sophia Nutrition, LLC without Dr. Klinghardt’s
24

25

                                                                                              MDK | LAW
     SECOND AMENDED COMPLAINT                                                    777 108th Avenue Northeast, Suite 2000
                                                                                      Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                               (425) 455-9610
     Sophia Health v. Schaffner – 20
           Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 21 of 150




 1   knowledge and authorization. Upon information and belief, Bella Fiore Klinik, PLLC and Sophia’s

 2   dietary supplements sales were funneled through Sophia Nutrition, LLC.
 3             81.        The Schaffners intentionally interfere with a chattel that belongs to the Plaintiffs, and
 4
     deprive Plaintiffs form their business goodwill and customers.
 5
               82.        As a direct result of Defendants’ actions, Plaintiffs suffered damages, and continue to
 6
     suffer ongoing damages, as more specifically set forth in the prayer for relief below.
 7
                                       TENTH CAUSE OF ACTION—ACCOUNTING
 8
                                               (As Direct and Derivative Action)
 9

10             83.        Plaintiffs re-allege each and every allegation as set forth above.
11
               84.        Dietrich Klinghardt is a member of Sophia Nutrition, LLC, Integrative Health Institute,
12
     PLLC, Sophia Education, LLC, KS Distributors, LLC, and as such, is entitled to inspect and copy the
13
     records of the companies during regular business hours at the companies’ principle office pursuant to
14
     RCW 25.15.136.
15
               85.        Klinghardt seeks to review the full and complete accounting records of the companies.
16
               86.        Christine Schaffner has refused to grant Klinghardt access to the full and complete
17

18   accounting records of Sophia Entities.

19             87.        Klinghardt’s demands to see the records of Sophia Nutrition, LLC, Integrative Health

20   Institute, PLLC, Sophia Education, LLC, KS Distributors, LLC was made in good faith and for a

21   proper purpose. Klinghardt has described his purpose and the records sought with reasonable
22   particularity and the records sought are directly connected to the entities’ respective purposes.
23
               88.        Accordingly, Klinghardt seeks relief as set forth below.
24
                           ELEVENTH CAUSE OF ACTION – JUDICIAL DISSOLUTION OF
25                           SOPHIA NUTRITION, LLC AND KS DISTRIBUTORS, LLC

                                                                                              MDK | LAW
     SECOND AMENDED COMPLAINT                                                    777 108th Avenue Northeast, Suite 2000
                                                                                      Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                               (425) 455-9610
     Sophia Health v. Schaffner – 21
           Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 22 of 150




 1
                 89.      Plaintiffs re-allege each and every allegation as set forth above.
 2
                 90.      Plaintiffs bring this action pursuant to RCW 25.15.274.
 3
                 91.      The Superior Court may dissolve a limited liability company in a proceeding by a
 4

 5   member if it is established that “it is not reasonably practicable to carry on the business in conformity

 6   with a limited liability company agreement” or “other circumstances render dissolution equitable.”

 7               92.      The Schaffners are the members in charge of the operations and accounting of Sophia

 8   Nutrition, LLC and KS Distributors, LLC and have acted in a manner that is oppressive by breaching
 9   their duties of loyalty, due care and/or good faith.
10               93.      It is no longer reasonably practicable to carry on Sophia Nutrition, LLC and KS
11
     Distributors, LLC’s activities.
12
                 94.      Sophia Nutrition, LLC and KS Distributors, LLC should be judicially dissolved, and
13
     assets wound up pursuant to RCW 25.15.274.
14

15    TWELFTH CAUSE OF ACTION –DECLARATORY JUDGMENT THAT KLINGHARDT
                           OWNS THE TRADEMARKS
16                              (RCW Ch. 7.24)
17
                 95.      Plaintiffs re-allege each and every allegation as set forth above.
18
                 96.      An actual controversy has arisen between Klinghardt and the Schaffners, in that
19
     Plaintiffs contend—and believe that the Schaffners would deny—the following: (a) Defendants
20
     marketed, sold, and distributed Klinghardt’s Products through the unauthorized entity names and
21
     websites including the trademark of “The Sophia Method” and “Sophia Health Institute” under the
22
     name of Sophia Nutrition, LLC instead of Dr. Klinghardt’ s name, and the selling of Sophia products
23

24   through the unauthorized entities or websites; (b) Defendants infringed upon and misused the

25   intellectual property rights of Klinghardt; and (c) Defendants Schaffner personally participated in

                                                                                              MDK | LAW
     SECOND AMENDED COMPLAINT                                                    777 108th Avenue Northeast, Suite 2000
                                                                                      Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                               (425) 455-9610
     Sophia Health v. Schaffner – 22
           Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 23 of 150




 1   and/or had the right and ability to supervise, direct, and control the conduct alleged herein, and derived

 2   a direct financial benefit from that wrongful conduct.
 3               97.      The parties have genuine and opposing interests, which are direct and substantial.
 4
                 98.      Klinghardt has suffered, is suffering, and will continue to suffer invasion of his
 5
     statutory, common law, and contractual rights due to Defendants’ wrongful conduct.
 6
                 99.      A judicial determination of the parties’ controversy would provide or assist in final and
 7
     conclusive relief.
 8
                 100. For these and other reasons, Klinghardt is entitled to a declaration that conclusively
 9
     determines those controversies listed above.
10

11           THIRTEENTH CAUSE OF ACTION –DECLARATORY JUDGMENT
       THAT KLINGHARDT OWNS 100% OF INTERGRATIVE HEALTH INSTITUTE, PLLC
12                                (RCW Ch. 7.24)

13               101. Plaintiffs re-allege each and every allegation as set forth above.

14               102. An actual controversy has arisen between Klinghardt and Christine Schaffner, in that

15   Plaintiffs contend—and believe that the Schaffners would deny—that Christine Schaffner is not a
16   shareholder in Integrative Health Institute, PLLC.
17
                 103. The parties have genuine and opposing interests, which are direct and substantial.
18
                 104. Klinghardt has suffered, is suffering, and will continue to suffer invasion of his rights
19
     and property and pecuniary interests due to Schaffner’s wrongful conduct.
20
                 105. A judicial determination of the parties’ controversy would provide final and conclusive
21
     relief.
22
                 106. For these and other reasons, Plaintiff is entitled to a declaration that conclusively
23

24   determines the controversies listed above.

25                        FOURTEENTH CAUSE OF ACTION –UNJUST ENRICHMENT

                                                                                              MDK | LAW
     SECOND AMENDED COMPLAINT                                                    777 108th Avenue Northeast, Suite 2000
                                                                                      Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                               (425) 455-9610
     Sophia Health v. Schaffner – 23
           Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 24 of 150




 1                                 (Direct Action of Klinghardt Against the Schaffners)

 2               107. Plaintiffs re-allege each and every allegation as set forth above.
 3               108. As a result of the improper conduct of Defendants described herein, the Schaffners
 4
     have been unjustly enriched at the expense and to the detriment of Klinghardt.
 5
                 109. Supplement and other product sales only authorized through Sophia have been funneled
 6
     through Sophia Nutrition, LLC where Daniel Schaffner is a fifty percent (50%) owner. Educational
 7
     and other proprietary materials of Klinghardt have been used and distributed through a different
 8
     company to the pecuniary detriment of Klinghardt resulting in the unjust enrichment of Defendants
 9
     Schaffner.
10

11               110. Accordingly, the Schaffners should be required to distribute the profits they have

12   obtained wrongfully to Klinghardt.

13                 FIFTEENTH CAUSE OF ACTION- VIOLATION OF KLINGHARDT’S RIGHTS
                                       UNDER RCW 63.60 et.seq
14
                 111. Plaintiffs re-allege each and every allegation as set forth above.
15
                 112. Defendants jointly and severally used or authorized the use of and wrongfully
16
     appropriated to their own use and benefit the name of the Plaintiff Klinghardt for commercial
17

18   advertising purposes in violation of RCW 63.60 et seq. “[e]very individual or personality has a

19   property right in the use of his or her name, voice, signature, photograph, or likeness.” RCW

20   63.60.010.

21               113. Under RCW § 63.60.050,
22             Any person who uses or authorizes the use of a living or deceased individual's or personality's
               name, voice, signature, photograph, or likeness, on or in goods, merchandise, or products
23
               entered into commerce in this state, or for purposes of advertising products, merchandise,
24             goods, or services, or for purposes of fundraising or solicitation of donations, or if any person
               disseminates or publishes such advertisements in this state, without written or oral, express or
25

                                                                                              MDK | LAW
     SECOND AMENDED COMPLAINT                                                    777 108th Avenue Northeast, Suite 2000
                                                                                      Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                               (425) 455-9610
     Sophia Health v. Schaffner – 24
           Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 25 of 150




 1             implied consent of the owner of the right, has infringed such right. An infringement may occur
               under this section without regard to whether the use or activity is for profit or not for profit.
 2
             114.         Defendants' appropriation of Klinghardt’ s name was without his consent, express or
 3
     implied.
 4

 5           115.         As a direct and proximate result of the conduct of the Defendants, Plaintiff Klinghardt

 6   sustained loss of property rights and lost income. Klinghardt is further entitled to an order enjoining

 7   the conduct of Defendants complained of herein and such further equitable relief as the Court may

 8   deem proper.
 9               SIXTEENTH CAUSE OF ACTION— FALSE DESIGNATION OF ORIGIN, FALSE
                       ADVERTISING, AND UNFAIR COMPETITION (15 U.S.C. § 1125)
10                            (Against Lumvi Skincare, LLC and the Schaffners)
11
           116.           Plaintiffs re-allege each and every allegation as set forth above.
12
           117.           By marketing and selling Sophia Flow + CBD, Lumvi Skincare, LLC has made false
13
     and misleading representations and statements of fact in connection with the goods, commercial
14
     activity and sale of Klinghardt’s and Sophia Entities’ Products. Lumvi Skicare, LLC’s false and
15
     misleading representations and descriptions of fact misrepresent the nature, characteristics, qualities,
16
     or origin of its goods, services, and commercial activities. Sophia is trademarked under Sophia
17

18   Nutrition, LLC with the serial number 85919418 at United States Patent and Trademark Office. Sophia

19   Flow is a product of Sophia Nutrition, LLC.

20         118.           Lumvi Skincare, LLC’s promotion, marketing, services, offering for sale, and sale of

21   Klinghardt’s products has created and is creating a likelihood of confusion, mistake, and deception
22   among the general public as to the affiliation, connection, or the origin of Defendants’ goods or
23
     services.
24

25

                                                                                              MDK | LAW
     SECOND AMENDED COMPLAINT                                                    777 108th Avenue Northeast, Suite 2000
                                                                                      Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                               (425) 455-9610
     Sophia Health v. Schaffner – 25
           Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 26 of 150




 1         119.           Lumvi Skincare, LLC’s action and false representations and statements of fact in

 2   interstate commerce have either deceived or has the capacity to deceive a substantial segment of
 3   patients, customers and potential consumers, and such deception is material, in that it is likely to
 4
     influence the patients’, consumers’ and physicians’ decisions.
 5
           120.           Lumvi Skincare, LLC has used, and continues to use, Klinghardt’s trademarks without
 6
     his authorization to compete unfairly with Klinghardt and to deceive consumers.
 7
           121.           Lumvi Skincare, LLC’s wrongful conduct constitutes false designation of origin, false
 8
     advertising, and unfair competition, all of which are willful violations of Section 43 of the Lanham
 9
     Act, 15 U.S.C. § 1125. Defendants’ wrongful conduct is likely to continue unless restrained and
10

11   enjoined.

12         122.           As a result of Defendants’ wrongful conduct, Klinghardt is entitled to recover his actual

13   damages, Lumvi Skincare, LLC’s profits attributable to the infringement, and treble damages and

14   attorneys’ fees pursuant to 15 U.S.C. § 1117(a) and (b). Alternatively, Klinghardt is entitled to

15   statutory damages under 15 U.S.C. § 1117(c).
16         123.           Klinghardt is further entitled to injunctive relief. Klinghardt has no adequate remedy at
17
     law for Lumvi Skincare, LLC’s wrongful conduct because, inter alia: (a) Lumvi Skincare, LLC’s
18
     conduct constitutes harm to Klinghardt such that Klinghardt could not be made whole by any monetary
19
     award; (b) if Lumvi Skincare, LLC’s wrongful conduct is allowed to continue, the public is likely to
20
     become further confused, mistaken, or deceived as to the source, origin, or authenticity of Klinghardt’s
21
     Products and services; and (c) Lumvi Skincare, LLC’s wrongful conduct, and the resulting harm to
22
     Klinghardt, is continuing.
23

24                      SEVENTEENTH CAUSE OF ACTION— TRADEMARK INFRINGEMENT
                                                (15 U.S.C. § 1114)
25                               (Against Lumvi Skincare, LLC and the Schaffners)

                                                                                              MDK | LAW
     SECOND AMENDED COMPLAINT                                                    777 108th Avenue Northeast, Suite 2000
                                                                                      Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                               (425) 455-9610
     Sophia Health v. Schaffner – 26
           Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 27 of 150




 1

 2           124.         Plaintiffs re-allege each and every allegation as set forth above.
 3           125.         Defendant Lumvi Skincare, LLC has used in interstate commerce, without Klinghardt’s
 4
     authorization, Klinghartd’s and Sophia Entities’ trademark by selling Sophia Flow with an added
 5
     variation “Sophia Flow + CBD” Cream. Sophia’s mark and product have been used in connection with
 6
     the marketing, advertising, promotion, and sale of their products at Lumvi Skincare, LLC.
 7
             126.         Lumvi Skincare, LLC’s unauthorized use of the marks is likely to have caused
 8
     confusion, to have caused mistake, and/or to have deceived patients and clients as to the source of
 9
     Defendants’ services or as to Defendants’ affiliation, connection, approval, sponsorship, or association
10

11   with Dietrich Klinghardt and Sophia Entities.

12           127.         Lumvi Skincare, LLC’s actions constitute infringement of Dr. Klinghardt’s and Sophia

13   Entities’ design and in violation of Section 32 of the Lanham Act, 15 U.S.C. §1114.

14           128.         Lumvi Skincare, LLC’s infringing conduct has caused damages to Klinghardt’s

15   business, reputation, name, goodwill, and profits.
16           129.         Lumvi Skincare, LLC’s acts have caused, and unless enjoined, will continue to cause,
17
     irreparable harm and injury to Plaintiffs' business reputation and goodwill for which there is no
18
     adequate remedy at law. Defendants' acts also have caused, and unless enjoined, will continue to cause,
19
     inevitable public confusion and substantial and irreparable harm to the public for which there is no
20
     adequate remedy at law. Plaintiffs are therefore entitled to injunctive relief pursuant to 15 U.S.C.
21
     §1116.
22
             130.         Pursuant to 15 U.S.C. § 1117, Plaintiffs are also entitled to recover damages in an
23

24   amount to be determined at trial, including, but not limited to, profits made by Lumvi Skincare, LLC

25   on the sale of Sophia’s product and the costs of this action.

                                                                                              MDK | LAW
     SECOND AMENDED COMPLAINT                                                    777 108th Avenue Northeast, Suite 2000
                                                                                      Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                               (425) 455-9610
     Sophia Health v. Schaffner – 27
           Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 28 of 150




 1           131.         Plaintiffs are further entitled to recover additional treble damages and reasonable

 2   attorneys' fees pursuant to 15 U.S.C §1117, since Lumvi Skincare, LLC’s actions were undertaken
 3   willfully and with the intention of causing confusion, mistake and deception on the part of the public.
 4
                        EIGHTEENTH CAUSE OF ACTION- VIOLATION OF THE CONSUMER
 5                                  PROTECTION ACT, RCW § 19.86 et seq
                                          (Against All Defendants)
 6
             132.         Plaintiffs re-allege each and every allegation as set forth above.
 7
             133.         Defendants engaged, and continue to engage, in unfair or deceptive acts in the conduct
 8
     of trade or commerce, by infringing Klinghardt’s and Sophia Entities’ mark, by selling Sophia
 9
     Entities’ product on unauthorized website and entities, by using Dr. Klinghardt’s name and likeness,
10

11   by using the patient list, trade secret and customer list of Sophia Entities for the promotion of their

12   own business entities and by violating the Uniform Trade Secret Act.

13           134.         The public interest has been, and continues to be, affected by the Defendants’ unfair or

14   deceptive acts.

15           135.         Defendants’ unfair or deceptive acts are susceptible of repetition.
16           136.         Plaintiffs have been harmed by the unfair or deceptive acts of Defendants.
17
             137.         As a direct result of Defendants’ violation(s) of the Washington Consumer Protection
18
     Act, Plaintiffs have suffered damages – and further requests recovery of applicable treble damages
19
     and attorneys’ fees pursuant to RCW § 19.86 et seq. – as more specifically set forth below.
20
             138.         Pursuant to RCW 19.86.090, Plaintiffs are further entitled to an order enjoining the
21
     conduct of Defendants complained of herein and such further equitable relief as the Court may deem
22
     proper.
23

24               NINTEENTH CAUSE OF ACTION –VIOLATION OF THE UNIFORM TRADE
                                     SECRETS ACT (RCW 19.108)
25                          (Against Lumvi Skincare, LLC and the Schaffners)

                                                                                              MDK | LAW
     SECOND AMENDED COMPLAINT                                                    777 108th Avenue Northeast, Suite 2000
                                                                                      Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                               (425) 455-9610
     Sophia Health v. Schaffner – 28
           Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 29 of 150




 1
             139.         Plaintiffs re-allege each and every allegation as set forth above.
 2
             140.         During her employment at Sophia, Christine Schaffner has had access to, and acquired
 3
     certain of Sophia’s trade secrets, including Sophia Entities’ products and other valuable information
 4

 5   which constitute trade secrets under RCW 19.108.010.

 6           141.         Lumvi Skincare, LLC through Christine Schaffner used Plaintiffs’ trade secret

 7   information for its own benefit which continuities misappropriation of trade secrets under RCW

 8   19.108.010. Christine Schaffner and Lumvi Skincare, LLC misappropriated Dr. Klinghardt’s and
 9   Sophia Entities’ assets.
10           142.         As a direct result of Christine Schaffner’s and Lumvi Skincare, LLC’s violation of the
11
     Uniform Trade Secrets Act, Plaintiffs have suffered damages and continue to suffer ongoing damages,
12
     including direct damages and consequential damages, in an amount to be proven at trial.
13
             143.         Plaintiffs are further entitled to injunctive relief. Plaintiffs have no adequate remedy at
14
     law for Defendants’ wrongful conduct because, inter alia: (a) Defendants’ conduct constitutes harm to
15
     Plaintiffs such that Plaintiffs could not be made whole by any monetary award; (b) if Defendants’
16
     wrongful conduct is allowed to continue, the public is likely to become further confused, mistaken, or
17

18   deceived as to the source, origin, or authenticity of the Sophia Entities’ Products and services; and (c)

19   Defendants’ wrongful conduct, and the resulting harm to Klinghardt, is continuing.

20                      TWENTIETH CAUSE OF ACTION-INJUNCTIVE RELIEF

21           144.         Plaintiffs re-allege each and every allegation as set forth above
22           145.         As a direct result of Defendants’ violations of RCW § 63.60.050, Washington’s
23
     Consumer Protection Act, conversion, trademark infringement, false designation of origin, false
24
     advertisement and unfair competition, Plaintiffs have suffered irreparable harm in which remedies
25

                                                                                               MDK | LAW
     SECOND AMENDED COMPLAINT                                                     777 108th Avenue Northeast, Suite 2000
                                                                                       Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                                (425) 455-9610
     Sophia Health v. Schaffner – 29
           Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 30 of 150




 1   at law are inadequate. Accordingly, Plaintiffs request an injunction permanently enjoining

 2   Defendants as set forth below.
 3

 4
                                                 PRAYER FOR RELIEF
 5
               WHEREFORE, Plaintiffs respectfully pray for judgment against Defendants as follows:
 6
                     A. For entry of judgment against Defendants for all damages claimed in this
 7
               Complaint;
 8
                     B. For all direct, foreseeable, and consequential damages that resulted from
 9
               Defendants’ breach of any and all applicable agreements;
10

11                   C. For all direct, foreseeable, and consequential damages that resulted from

12             Defendants’ breach of good faith and fair dealing;

13                   D. For all direct, foreseeable, and consequential damages that resulted from

14             Defendants’ breach of fiduciary duties;

15                   E. For damages in the amount of the funds that Defendants converted from the
16             Plaintiffs in an amount to be determined at trial;
17
                     F. For entry of judgment against the Defendants for unjust enrichment, in an amount
18
               to be determined at trial;
19
                     G. For entry of a judgment ordering the Schaffners to provide accountings of the books
20
               and records of Sophia Nutrition, LLC, Integrative Health Institute, PLLC, Sophia
21
               Education, LLC, and KS Distributors, LLC accounting records.
22
                     H. For declaratory judgment that the Schaffners have infringed Klinghardt’s
23

24             trademarks and other intellectual property;

25

                                                                                           MDK | LAW
     SECOND AMENDED COMPLAINT                                                 777 108th Avenue Northeast, Suite 2000
                                                                                   Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                            (425) 455-9610
     Sophia Health v. Schaffner – 30
           Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 31 of 150




 1                   I. For declaratory judgment that Klinghardt is the 100% owner of Integrative Health

 2             Institute, PLLC ;
 3                   J. For judicial dissolution and winding up of Sophia Nutrition, LLC and KS
 4
               Distributors, LLC and winding up of assets.
 5
                     K. For entry of judgment that Defendants be required to pay all profits realized by
 6
               Defendants by reason of their unlawful or other acts alleged herein, along with all general,
 7
               special, actual, and statutory damages which Klinghardt has sustained, or will sustain, as a
 8
               consequence of Defendants’ unlawful acts, and that such damages be enhanced, doubled,
 9
               or trebled as provided for by 17 U.S.C. § 504(c) and 15 U.S.C. § 1117(b);
10

11                   L. For entry of judgment for reassignment of the trademarks to Klinghardt.

12                   M. For treble damages pursuant to RCW 19.86.090;

13                   N. For a permanent injunction permanently barring defendants and their

14             representatives, agents, employees, attorneys, independent contractors, and those persons

15             in active concert or participation with defendants and their representatives, agents,
16             employees, attorneys, and independent contractors from use of Klinghardt’s name and
17
               likeness; use of Plaintiffs’ trade secret and trademark; use of Sophia Entities’ patient list
18
               and mailing list for any entities outside Sophia Entities; selling of Sophia Entities’ product
19
               on any unauthorized websites or entities.
20
                     O. For an award of attorneys’ fees and costs pursuant the contract, RCW § 4.84 et seq.,
21
               and any other applicable statutory, equitable, or contractual authority;
22
                     P. For post judgment interest accruing at a rate of 12% per annum or highest permitted
23

24             by law, whichever is higher, pursuant to RCW § 4.56.110; and

25                   Q. For such other and further relief as the Court deems just.

                                                                                           MDK | LAW
     SECOND AMENDED COMPLAINT                                                 777 108th Avenue Northeast, Suite 2000
                                                                                   Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                            (425) 455-9610
     Sophia Health v. Schaffner – 31
           Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 32 of 150




 1

 2             DATED this 27th         day of May, 2021.

 3                                                    MDK LAW
 4                                                    /s/ Mark D. Kimball
 5
                                                      /s/ Farnoosh Faryabi
 6                                                           ________________      ______
                                                      MARK D. KIMBALL, WSBA NO. 13146
 7                                                    FARNOOSH FARYABI, WSBA No. 49706
                                                      MDK Law
 8                                                    777 108th Ave NE, Suite 2000
                                                      Bellevue, WA 98004
 9                                                    Telephone: (425) 455-9610
                                                      Fax: (425) 455-1170
10                                                    E-mail: mkimball@mdklaw.com
                                                      E-mail: ffaryabi@mdklaw.com
11                                                    Attorneys for Plaintiffs
12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                                         MDK | LAW
     SECOND AMENDED COMPLAINT                                               777 108th Avenue Northeast, Suite 2000
                                                                                 Bellevue, Washington 98004
     (2:20-cv-01471-RAJ-MLP)-                                                          (425) 455-9610
     Sophia Health v. Schaffner – 32
 Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 33 of 150




In Woodinville, Washington.
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 34 of 150




                         EXHIBIT 1
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 35 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 36 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 37 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 38 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 39 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 40 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 41 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 42 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 43 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 44 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 45 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 46 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 47 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 48 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 49 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 50 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 51 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 52 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 53 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 54 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 55 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 56 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 57 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 58 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 59 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 60 of 150




                         EXHIBIT 2
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 61 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 62 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 63 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 64 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 65 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 66 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 67 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 68 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 69 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 70 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 71 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 72 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 73 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 74 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 75 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 76 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 77 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 78 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 79 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 80 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 81 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 82 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 83 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 84 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 85 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 86 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 87 of 150




                         EXHIBIT 3
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 88 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 89 of 150




                         EXHIBIT 4
9/5/2020                              SilverFlume Nevada's
                  Case 2:20-cv-01471-RAJ-MLP               Business64
                                                    Document       PortalFiled
                                                                         to start/manage your business
                                                                                  05/27/21      Page 90 of 150




     ENTITY INFORMATION



           ENTITY INFORMATION



            Entity Name:

            SOPHIA NUTRITION LLC
            Entity Number:

            E0480472018-9

            Entity Type:

            Foreign Limited-Liability Company
            Entity Status:

            Active

            Formation Date:

            10/11/2018
            NV Business ID:

            NV20181740679

            Termination Date:

            Perpetual

            Annual Report Due Date:

            10/31/2021

            Series LLC:




            Domicile Name:

            Jurisdiction:

            Washington




https://esos.nv.gov/EntitySearch/BusinessInformation                                                             1/3
9/5/2020                              SilverFlume Nevada's
                  Case 2:20-cv-01471-RAJ-MLP               Business64
                                                    Document       PortalFiled
                                                                         to start/manage your business
                                                                                  05/27/21      Page 91 of 150

           REGISTERED AGENT INFORMATION


             Name of Individual or Legal Entity:

             TINA MARIE SANFORD
             Status:

             Active

             CRA Agent Entity Type:

             Registered Agent Type:

             Non-Commercial Registered Agent

             NV Business ID:

             Office or Position:


             Jurisdiction:


             Street Address:

             1709 BUCKTHORN COURT, MINDEN, NV, 89423, USA

             Mailing Address:


             Individual with Authority to Act:


             Fictitious Website or Domain Name:




      OFFICER INFORMATION

             VIEW HISTORICAL DATA


                                                                                                   Last
     Title                 Name                        Address                                     Updated       Status

     Authorized            Christine Schaffner         309 Hayes ST, Seattle, WA, 98109, USA       12/19/2019    Active
     Signer

     Manager               TINA MARIE                  1709 BUCKTHORN COURT, MINDEN, NV,           10/15/2018    Active
                           SANFORD                     89423, USA

     Managing              GARY WILSON                 1709 BUCKTHORN COURT, MINDEN, NV,           10/15/2018    Active
     Member                                            89423, USA
https://esos.nv.gov/EntitySearch/BusinessInformation                                                                      2/3
9/5/2020                              SilverFlume Nevada's
                  Case 2:20-cv-01471-RAJ-MLP               Business64
                                                    Document       PortalFiled
                                                                         to start/manage your business
                                                                                  05/27/21      Page 92 of 150
                                                                                                   Last
     Title                 Name                        Address                                     Updated       Status

     Managing              DIETRICH                    309 HAYES ST, SEATTLE, WA, 98109, USA       10/15/2018    Active
     Member                KLINGHARDT

     Managing              DANIEL                      309 HAYES ST, SEATTLE, WA, 98109, USA       10/15/2018    Active
     Member                SCHAFFNER

       Page 1 of 1, records 1 to 5 of 5


                                                             Filing History    Name History     Mergers/Conversions




                                                  Return to Search     Return to Results




https://esos.nv.gov/EntitySearch/BusinessInformation                                                                      3/3
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 93 of 150




                         EXHIBIT 5
                             Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 94 of 150


PTO Form 1478 (Rev 9/2006)
OMB No. 0651-0009 (Exp 12/31/2014)


                                     Trademark/Service Mark Application, Principal Register
                                                           TEAS Plus Application
                                                               Serial Number: 86208044
                                                               Filing Date: 02/28/2014

   NOTE: Data fields with the * are mandatory under TEAS Plus. The wording "(if applicable)" appears where the field is only mandatory
                                               under the facts of the particular application.




                                                    The table below presents the data as entered.

                                           Input Field                                                 Entered
             TEAS Plus                                                     YES
             MARK INFORMATION
             *MARK                                                         SOPHIA HEALTH INSTITUTE
             *STANDARD CHARACTERS                                          YES
             USPTO-GENERATED IMAGE                                         YES
             LITERAL ELEMENT                                               SOPHIA HEALTH INSTITUTE
                                                                           The mark consists of standard characters, without claim to any
             *MARK STATEMENT
                                                                           particular font, style, size, or color.
             REGISTER                                                      Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                                                Sophia Nutrition LLC
             *STREET                                                       3417 Evanston Ave N. - #429
             *CITY                                                         Seattle
             *STATE
                                                                           Washington
             (Required for U.S. applicants)

             *COUNTRY                                                      United States
             *ZIP/POSTAL CODE
                                                                           98103
             (Required for U.S. applicants only)

             LEGAL ENTITY INFORMATION
             *TYPE                                                         LIMITED LIABILITY COMPANY
             * STATE/COUNTRY WHERE LEGALLY ORGANIZED                       Washington
             GOODS AND/OR SERVICES AND BASIS INFORMATION
             * INTERNATIONAL CLASS                                         044
             *IDENTIFICATION                                               Alternative medicine services
             *FILING BASIS                                                 SECTION 1(a)
                  FIRST USE ANYWHERE DATE                                  At least as early as 09/00/2012
                  FIRST USE IN COMMERCE DATE                               At least as early as 09/00/2012
          Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 95 of 150


    SPECIMEN                                \\TICRS\EXPORT16\IMAGEOUT
    FILE NAME(S)                            16\862\080\86208044\xml1\ FTK0003.JPG
                                            Screen shot of Applicant's web page affixed with Applicant's
    SPECIMEN DESCRIPTION
                                            mark advertising its services
ADDITIONAL STATEMENTS INFORMATION
*TRANSLATION
(if applicable)

*TRANSLITERATION
(if applicable)

*CLAIMED PRIOR REGISTRATION
(if applicable)

*CONSENT (NAME/LIKENESS)
(if applicable)

*CONCURRENT USE CLAIM
(if applicable)

ATTORNEY INFORMATION
NAME                                        Richard Alaniz
ATTORNEY DOCKET NUMBER                      SAHI-2-0001
FIRM NAME                                   Lowe Graham Jones PLLC
STREET                                      701 Fifth Ave - #4800
CITY                                        Seattle
STATE                                       Washington
COUNTRY                                     United States
ZIP/POSTAL CODE                             98104
PHONE                                       206.381.3300
FAX                                         206.381.3301
EMAIL ADDRESS                               alaniz@lowegrahamjones.com
AUTHORIZED TO COMMUNICATE VIA EMAIL         Yes
                                            David Lowe; Lawrence Graham; Darren Jones; Mark
OTHER APPOINTED ATTORNEY
                                            Lorbiecki
CORRESPONDENCE INFORMATION
*NAME                                       Richard Alaniz
FIRM NAME                                   Lowe Graham Jones PLLC
*STREET                                     701 Fifth Ave - #4800
*CITY                                       Seattle
*STATE
                                            Washington
(Required for U.S. applicants)

*COUNTRY                                    United States
*ZIP/POSTAL CODE                            98104
PHONE                                       206.381.3300
FAX                                         206.381.3301
*EMAIL ADDRESS                              alaniz@lowegrahamjones.com
       Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 96 of 150


*AUTHORIZED TO COMMUNICATE VIA EMAIL     Yes
FEE INFORMATION
NUMBER OF CLASSES                        1
FEE PER CLASS                            275
*TOTAL FEE PAID                          275
SIGNATURE INFORMATION
* SIGNATURE                              /Richard Alaniz/
* SIGNATORY'S NAME                       Richard Alaniz
* SIGNATORY'S POSITION                   Attorney of record, Washington state bar member
SIGNATORY'S PHONE NUMBER                 206.381.3300
* DATE SIGNED                            02/28/2014
                             Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 97 of 150

PTO Form 1478 (Rev 9/2006)
OMB No. 0651-0009 (Exp 12/31/2014)




                                        Trademark/Service Mark Application, Principal Register

                                                            TEAS Plus Application

                                                             Serial Number: 86208044
                                                             Filing Date: 02/28/2014
To the Commissioner for Trademarks:

MARK: SOPHIA HEALTH INSTITUTE (Standard Characters, see mark)
The literal element of the mark consists of SOPHIA HEALTH INSTITUTE.
The mark consists of standard characters, without claim to any particular font, style, size, or color.

The applicant, Sophia Nutrition LLC, a limited liability company legally organized under the laws of Washington, having an address of
   3417 Evanston Ave N. - #429
   Seattle, Washington 98103
   United States


requests registration of the trademark/service mark identified above in the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:

For specific filing basis information for each item, you must view the display within the Input Table.
    International Class 044: Alternative medicine services



In International Class 044, the mark was first used by the applicant or the applicant's related company or licensee predecessor in interest at least
as early as 09/00/2012, and first used in commerce at least as early as 09/00/2012, and is now in use in such commerce. The applicant is
submitting one(or more) specimen(s) showing the mark as used in commerce on or in connection with any item in the class of listed goods and/or
services, consisting of a(n) Screen shot of Applicant's web page affixed with Applicant's mark advertising its services.
Specimen File1



The applicant's current Attorney Information:
   Richard Alaniz and David Lowe; Lawrence Graham; Darren Jones; Mark Lorbiecki of Lowe Graham Jones PLLC
   701 Fifth Ave - #4800
   Seattle, Washington 98104
   United States
The attorney docket/reference number is SAHI-2-0001.
The applicant's current Correspondence Information:
   Richard Alaniz
   Lowe Graham Jones PLLC
   701 Fifth Ave - #4800
   Seattle, Washington 98104
   206.381.3300(phone)
   206.381.3301(fax)
   alaniz@lowegrahamjones.com (authorized)

A fee payment in the amount of $275 has been submitted with the application, representing payment for 1 class(es).

                                                                     Declaration

The undersigned, being hereby warned that willful false statements and the like so made are punishable by fine or imprisonment, or both, under
18 U.S.C. Section 1001, and that such willful false statements, and the like, may jeopardize the validity of the application or any resulting
                 Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 98 of 150


registration, declares that he/she is properly authorized to execute this application on behalf of the applicant; he/she believes the applicant to be
the owner of the trademark/service mark sought to be registered, or, if the application is being filed under 15 U.S.C. Section 1051(b), he/she
believes applicant to be entitled to use such mark in commerce; to the best of his/her knowledge and belief no other person, firm, corporation, or
association has the right to use the mark in commerce, either in the identical form thereof or in such near resemblance thereto as to be likely,
when used on or in connection with the goods/services of such other person, to cause confusion, or to cause mistake, or to deceive; and that all
statements made of his/her own knowledge are true; and that all statements made on information and belief are believed to be true.


Signature: /Richard Alaniz/ Date Signed: 02/28/2014
Signatory's Name: Richard Alaniz
Signatory's Position: Attorney of record, Washington state bar member



RAM Sale Number: 86208044
RAM Accounting Date: 03/03/2014

Serial Number: 86208044
Internet Transmission Date: Fri Feb 28 17:33:29 EST 2014
TEAS Stamp: USPTO/FTK-XX.XX.XXX.XXX-2014022817332970
0736-86208044-500ff3f3fcbd1cf3c43a641fc3
dd1ae9684e5a6b94ee0ab7d3696eeec131795676
-ET-5582-20140228172353912078
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 99 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 100 of 150
                         Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 101 of 150


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2018)


                                     Trademark/Service Mark Application, Principal Register
                                                                       Serial Number: 86945443
                                                                       Filing Date: 03/18/2016


                                                     The table below presents the data as entered.

                                          Input Field                                                                    Entered
             SERIAL NUMBER                                                              86945443
             MARK INFORMATION
             *MARK                                                                      THE SOPHIA METHOD
             STANDARD CHARACTERS                                                        YES
             USPTO-GENERATED IMAGE                                                      YES
             LITERAL ELEMENT                                                            THE SOPHIA METHOD
                                                                                        The mark consists of standard characters, without claim to any
             MARK STATEMENT
                                                                                        particular font, style, size, or color.
             REGISTER                                                                   Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                                                             Sophia Nutrition LLC
             *STREET                                                                    3417 Evanston Ave N. #429
             *CITY                                                                      Seattle
             *STATE
                                                                                        Washington
             (Required for U.S. applicants)

             *COUNTRY                                                                   United States
             *ZIP/POSTAL CODE
                                                                                        98103
             (Required for U.S. applicants)

             LEGAL ENTITY INFORMATION
             TYPE                                                                       limited liability company
             STATE/COUNTRY WHERE LEGALLY ORGANIZED                                      Washington
             GOODS AND/OR SERVICES AND BASIS INFORMATION
             INTERNATIONAL CLASS                                                        035
                                                                                        providing information in the field of alternative medicine
             *IDENTIFICATION
                                                                                        services
             FILING BASIS                                                               SECTION 1(b)
             ADDITIONAL STATEMENTS SECTION
                                                                                        The applicant claims ownership of active prior U.S.
             ACTIVE PRIOR REGISTRATION(S)
                                                                                        Registration Number(s) 4769198 and 4730142.
             ATTORNEY INFORMATION
             NAME                                                                       Richard Alaniz
             ATTORNEY DOCKET NUMBER                                                     SAHI-2-0002
        Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 102 of 150


FIRM NAME                                 Lowe Graham Jones, PLLC
STREET                                    701 Fifth Ave. Suite 4800
CITY                                      Seattle
STATE                                     Washington
COUNTRY                                   United States
ZIP/POSTAL CODE                           98104
PHONE                                     206.381.3300
EMAIL ADDRESS                             alaniz@lowegrahamjones.com
AUTHORIZED TO COMMUNICATE VIA EMAIL       Yes
                                          David Lowe; Lawrence Graham; Darren Jones; Mark
OTHER APPOINTED ATTORNEY
                                          Lorbiecki; Mark Walters
CORRESPONDENCE INFORMATION
NAME                                      Richard Alaniz
FIRM NAME                                 Lowe Graham Jones, PLLC
STREET                                    701 Fifth Ave. Suite 4800
CITY                                      Seattle
STATE                                     Washington
COUNTRY                                   United States
ZIP/POSTAL CODE                           98104
PHONE                                     206.381.3300
*EMAIL ADDRESS                            alaniz@lowegrahamjones.com
*AUTHORIZED TO COMMUNICATE VIA EMAIL      Yes
FEE INFORMATION
APPLICATION FILING OPTION                 TEAS RF
NUMBER OF CLASSES                         1
FEE PER CLASS                             275
*TOTAL FEE DUE                            275
*TOTAL FEE PAID                           275
SIGNATURE INFORMATION
SIGNATURE                                 /Richard Alaniz/
SIGNATORY'S NAME                          Richard Alaniz
SIGNATORY'S POSITION                      Attorney of record, Washington state bar member
SIGNATORY'S PHONE NUMBER                  206.381.3300
DATE SIGNED                               03/18/2016
                         Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 103 of 150


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2018)




                                           Trademark/Service Mark Application, Principal Register

                                                                       Serial Number: 86945443
                                                                       Filing Date: 03/18/2016
To the Commissioner for Trademarks:

MARK: THE SOPHIA METHOD (Standard Characters, see mark)
The literal element of the mark consists of THE SOPHIA METHOD.
The mark consists of standard characters, without claim to any particular font, style, size, or color.

The applicant, Sophia Nutrition LLC, a limited liability company legally organized under the laws of Washington, having an address of
   3417 Evanston Ave N. #429
   Seattle, Washington 98103
   United States

requests registration of the trademark/service mark identified above in the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:

    International Class 035: providing information in the field of alternative medicine services
Intent to Use: The applicant has a bona fide intention, and is entitled, to use the mark in commerce on or in connection with the identified
goods/services.


Claim of Active Prior Registration(s)
The applicant claims ownership of active prior U.S. Registration Number(s) 4769198 and 4730142.

The applicant's current Attorney Information:
    Richard Alaniz and David Lowe; Lawrence Graham; Darren Jones; Mark Lorbiecki; Mark Walters of Lowe Graham Jones, PLLC                                    701
Fifth Ave. Suite 4800
    Seattle, Washington 98104
    United States
    206.381.3300(phone)
    alaniz@lowegrahamjones.com (authorized)
The attorney docket/reference number is SAHI-2-0002.

The applicant's current Correspondence Information:
    Richard Alaniz
    Lowe Graham Jones, PLLC
    701 Fifth Ave. Suite 4800
    Seattle, Washington 98104
    206.381.3300(phone)
    alaniz@lowegrahamjones.com (authorized)
E-mail Authorization: I authorize the USPTO to send e-mail correspondence concerning the application to the applicant or applicant's attorney
at the e-mail address provided above. I understand that a valid e-mail address must be maintained and that the applicant or the applicant's
attorney must file the relevant subsequent application-related submissions via the Trademark Electronic Application System (TEAS). Failure to
do so will result in an additional processing fee of $50 per international class of goods/services.

A fee payment in the amount of $275 has been submitted with the application, representing payment for 1 class(es).

                                                                               Declaration

The signatory believes that: if the applicant is filing the application under 15 U.S.C. § 1051(a), the applicant is the owner of the
trademark/service mark sought to be registered; the applicant is using the mark in commerce on or in connection with the goods/services in the
application; the specimen(s) shows the mark as used on or in connection with the goods/services in the application; and/or if the applicant filed
                Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 104 of 150


an application under 15 U.S.C. § 1051(b), § 1126(d), and/or § 1126(e), the applicant is entitled to use the mark in commerce; the applicant has a
bona fide intention, and is entitled, to use the mark in commerce on or in connection with the goods/services in the application. The signatory
believes that to the best of the signatory's knowledge and belief, no other persons, except, if applicable, concurrent users, have the right to use the
mark in commerce, either in the identical form or in such near resemblance as to be likely, when used on or in connection with the goods/services
of such other persons, to cause confusion or mistake, or to deceive. The signatory being warned that willful false statements and the like are
punishable by fine or imprisonment, or both, under 18 U.S.C. § 1001, and that such willful false statements and the like may jeopardize the
validity of the application or any registration resulting therefrom, declares that all statements made of his/her own knowledge are true and all
statements made on information and belief are believed to be true.

Declaration Signature

Signature: /Richard Alaniz/ Date: 03/18/2016
Signatory's Name: Richard Alaniz
Signatory's Position: Attorney of record, Washington state bar member
RAM Sale Number: 86945443
RAM Accounting Date: 03/21/2016

Serial Number: 86945443
Internet Transmission Date: Fri Mar 18 14:31:00 EDT 2016
TEAS Stamp: USPTO/BAS-XX.XX.XXX.XXX-2016031814310020
3362-86945443-550cdaee6a29639bb73d7bb617
486baca06bda7c326372c4bcde17e97cc18f9994
-ET-808-20160318142246747770
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 105 of 150
9/7/2020         Case 2:20-cv-01471-RAJ-MLP Trademark
                                              DocumentElectronic
                                                             64Search System
                                                                  Filed      (TESS)
                                                                         05/27/21   Page 106 of 150
              United States Patent and Trademark Office

              Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Mon Sep 7 03:32:23 EDT 2020



  Logout    Please logout when you are done to release system resources allocated for you.

Record 1 out of 1

                                                         ( Use the "Back" button of the Internet Browser to return to
TESS)




 Word Mark                       SOPHIA HEALTH INSTITUTE
 Goods and Services              IC 044. US 100 101. G & S: Alternative medicine services. FIRST USE: 20120900. FIRST USE IN
                                 COMMERCE: 20120900
 Standard Characters
 Claimed
 Mark Drawing Code               (4) STANDARD CHARACTER MARK
 Serial Number                   86208044
 Filing Date                     February 28, 2014
 Current Basis                   1A
 Original Filing Basis           1A
 Published for Opposition        February 17, 2015
 Registration Number             4730142
 International
                                 1315819
 Registration Number
 Registration Date               May 5, 2015
 Owner                           (REGISTRANT) Sophia Nutrition LLC LIMITED LIABILITY COMPANY WASHINGTON 309 Hayes
                                 Street Seattle WASHINGTON 98109
 Attorney of Record              Richard Alaniz
 Disclaimer                      NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "HEALTH INSTITUTE" APART FROM
                                 THE MARK AS SHOWN
 Type of Mark                    SERVICE MARK
 Register                        PRINCIPAL
 Live/Dead Indicator             LIVE




                                          |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




tmsearch.uspto.gov/bin/showfield?f=doc&state=4804:wtjlw9.4.1                                                                   1/1
9/7/2020         Case 2:20-cv-01471-RAJ-MLP Trademark
                                              DocumentElectronic
                                                             64Search System
                                                                  Filed      (TESS)
                                                                         05/27/21   Page 107 of 150
              United States Patent and Trademark Office

              Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Mon Sep 7 03:32:23 EDT 2020



  Logout    Please logout when you are done to release system resources allocated for you.

Record 1 out of 1

                                                         ( Use the "Back" button of the Internet Browser to return to
TESS)




 Word Mark                   THE SOPHIA METHOD
 Goods and Services          IC 044. US 100 101. G & S: providing information in the field of alternative medicine services. FIRST
                             USE: 20170100. FIRST USE IN COMMERCE: 20170100
 Standard Characters
 Claimed
 Mark Drawing Code           (4) STANDARD CHARACTER MARK
 Serial Number               86945443
 Filing Date                 March 18, 2016
 Current Basis               1A
 Original Filing Basis       1B
 Published for
                             August 16, 2016
 Opposition
 Registration Number         5224230
 International
                             1326430
 Registration Number
 Registration Date           June 13, 2017
 Owner                       (REGISTRANT) Sophia Nutrition LLC LIMITED LIABILITY COMPANY WASHINGTON 3417 Evanston
                             Ave N. #429 Seattle WASHINGTON 98103
 Attorney of Record          Richard Alaniz
 Prior Registrations         4730142;4769198
 Disclaimer                  NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "METHOD" APART FROM THE MARK AS
                             SHOWN
 Type of Mark                SERVICE MARK
 Register                    PRINCIPAL
 Live/Dead Indicator         LIVE




                                          |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY

tmsearch.uspto.gov/bin/showfield?f=doc&state=4804:wtjlw9.5.1                                                                         1/1
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 108 of 150




                         EXHIBIT 6
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 109 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 110 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 111 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 112 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 113 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 114 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 115 of 150




                         EXHIBIT 7
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 116 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 117 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 118 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 119 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 120 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 121 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 122 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 123 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 124 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 125 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 126 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 127 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 128 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 129 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 130 of 150




                       EXHIBIT 8
9/7/2020                                      Marin Naturopathic
                Case 2:20-cv-01471-RAJ-MLP Document     64 Filed Medicine
                                                                      05/27/21 Page 131 of 150




                   MARIN AND                   CALIFORNIA                (415) 460-1968

                   SACRAMENTO


                         HOME       DOCTORS   SERVICES      PATIENT PORTAL
                              SOPHIA NUTRITION STORE     CONTACT




www.marinnaturopathicmedicine.com                                                                1/4
9/7/2020                                      Marin Naturopathic
                Case 2:20-cv-01471-RAJ-MLP Document     64 Filed Medicine
                                                                      05/27/21 Page 132 of 150
                                    Marin Naturopathic Medicine is a holistic clinic with
                                    two locations, in both Marin County and Sacramento,
                                    California. The clinic was started by Dr. Louisa
                                    Williams, author of Radical Medicine: Profound
                                    Intervention in a Profoundly Toxic Age
                                    (www.radicalmedicine.com). Dr. Williams has
                                    relocated to Austin, Texas and the clinic was taken
                                    over by Dr. Christine Scha ner. Dr. Scha ner is the
                                    Clinic Director at Sophia Health Institute (Dr. Dietrich
                                    Klinghardt's clinic in Woodinville, Washington) and
                                    has always felt the need to bring the medicine
                                    practiced at SHI to the Bay area. We are honored to
                                    continue the legacy of Dr. Williams’ work in Marin and
                                    to combine it with the Sophia approach.


                                    We are extremely passionate about and dedicated to
                                    bringing you the very best treatments and resources in
                                    Naturopathic and Biological Medicine. We look
                                    forward to helping you on your journey to vibrant
                                    health!


                                                      Learn More →




                                                      Subscribe
                                              Sign up with your email address to
                                                  receive news and updates.




www.marinnaturopathicmedicine.com                                                                2/4
9/7/2020                                      Marin Naturopathic
                Case 2:20-cv-01471-RAJ-MLP Document     64 Filed Medicine
                                                                      05/27/21 Page 133 of 150


                                         First Name



                                         Last Name



                                         Email Address




                                                   SIGN UP



                                             We respect your privacy.




                   Marin Location: 2144 Fourth Street, Ste B, San Rafael, CA 94901


                           Sacramento Location: 805 Wales Drive, Ste B, Folsom, CA,
                                                     95630


                           E:info@drchristineschaffner.com      P:(415) 460-1968   F:(415)
                                                 223-9890


                   Information, products or services mentioned on this website are
                   not intended to diagnose, treat, cure or prevent any disease.
                    These statements or products have not been evaluated by the
                   FDA or any government agency.




www.marinnaturopathicmedicine.com                                                                3/4
9/7/2020                                      Marin Naturopathic
                Case 2:20-cv-01471-RAJ-MLP Document     64 Filed Medicine
                                                                      05/27/21 Page 134 of 150




                                                                           Map data ©2020 Google




www.marinnaturopathicmedicine.com                                                                  4/4
9/7/2020                                 Dr. Christine
                 Case 2:20-cv-01471-RAJ-MLP            Schaffner —
                                                Document         64MarinFiled
                                                                         Naturopathic
                                                                              05/27/21MedicinePage 135 of 150




                     MARIN AND                              CALIFORNIA              (415) 460-1968

                     SACRAMENTO


                           HOME          DOCTORS           SERVICES     PATIENT PORTAL
                                 SOPHIA NUTRITION STORE               CONTACT




                                     Dr. Christine
                                     Schaffner
                                     Dr. Christine Scha ner is a board certi ed
                                     Naturopathic Doctor who graduated from Bastyr
                                     University in Seattle, Washington. She completed her
                                     undergraduate studies in Pre-medicine and
                                     Psychology at the University of Virginia in
                                     Charlottesville, Virginia.



                                     Dr. Scha ner’s style of
                                     practice is strongly
                                     rooted in traditional
                                     Naturopathic principles.
                                     She believes in the
                                     importance of


www.marinnaturopathicmedicine.com/dr-christine-schaffner                                                        1/3
9/7/2020                                 Dr. Christine
                 Case 2:20-cv-01471-RAJ-MLP            Schaffner —
                                                Document         64MarinFiled
                                                                         Naturopathic
                                                                              05/27/21MedicinePage 136 of 150

                                     establishing a strong
                                     health foundation in
                                     order to achieve optimal
                                     health. Dr. Scha ner
                                     combines both
                                     Naturopathic and Conventional therapies to develop
                                     individualized treatment plans that focus on
                                     addressing the underlying cause of complex chronic
                                     illness.


                                     Dr. Scha ner listens to her patient’s story and actively
                                     involves them in their health plan. She enjoys
                                     educating her patients so that they feel empowered in
                                     making decisions in their health journey.


                                     Dr. Scha ner has trained extensively with Dietrich
                                     Klinghardt, MD, PhD. She has also completed Dr.
                                     Robert Rowen’s Oxidation Therapy Course, Dr. Ritchie
                                     Shoemaker’s Biotoxin Illness Course, Advanced
                                     Classes in Biotherapeutic Drainage, Methylation
                                     seminars with Dr. Paul Anderson and Dr. Ben Lynch,
                                     attended Medicine Week in Baden-Baden, Germany,
                                     and is a member of the Institute for Functional
                                     Medicine. She thoroughly enjoys staying current with
                                     the latest developments in chronic illness so she can
                                     better serve her patients.


                                     *Dr. Christine Scha ner is not currently accepting new
                                     patients in California




                     Marin Location: 2144 Fourth Street, Ste B, San Rafael, CA 94901


                             Sacramento Location: 805 Wales Drive, Ste B, Folsom, CA,
                                                              95630
www.marinnaturopathicmedicine.com/dr-christine-schaffner                                                        2/3
9/7/2020                                 Dr. Christine
                 Case 2:20-cv-01471-RAJ-MLP            Schaffner —
                                                Document         64MarinFiled
                                                                         Naturopathic
                                                                              05/27/21MedicinePage 137 of 150

                             E:info@drchristineschaffner.com          P:(415) 460-1968        F:(415)
                                                           223-9890


                     Information, products or services mentioned on this website are
                     not intended to diagnose, treat, cure or prevent any disease.
                      These statements or products have not been evaluated by the
                     FDA or any government agency.




                                                                                      Map data ©2020 Google




www.marinnaturopathicmedicine.com/dr-christine-schaffner                                                        3/3
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 138 of 150




                         EXHIBIT 9
3/18/2021       Case 2:20-cv-01471-RAJ-MLP Document    64 Schaffner
                                                Dr. Christine Filed 05/27/21 Page 139 of 150




            Dr. Christine Schaffner

                        …




            Activity
            Showcases                                                                            0


            Followers                                                                          224


            Following                                                                            0


            Collections                                                                          0

                                                                                               PRO
            Membership plan

            Member since                                                                Aug 2016




   77 videos




https://vimeo.com/user56075531                                                                       1/6
3/18/2021       Case 2:20-cv-01471-RAJ-MLP Document    64 Schaffner
                                                Dr. Christine Filed 05/27/21 Page 140 of 150




                                                                                               01:36



   The Body Electric 2.0 - Join Us!




   Throat Massage




https://vimeo.com/user56075531                                                                         2/6
3/18/2021       Case 2:20-cv-01471-RAJ-MLP Document    64 Schaffner
                                                Dr. Christine Filed 05/27/21 Page 141 of 150




   Day 10 Liver Flush




   Tapping with Ellen




https://vimeo.com/user56075531                                                                 3/6
3/18/2021       Case 2:20-cv-01471-RAJ-MLP Document    64 Schaffner
                                                Dr. Christine Filed 05/27/21 Page 142 of 150




   drk_judy_replay




   Liver Flush Intro and Q&A with Dr. Christine Schaffner and Kim Todd




    D Kli h dt H b
https://vimeo.com/user56075531   lS   ti                                                       4/6
3/18/2021    Case 2:20-cv-01471-RAJ-MLP Document    64 Schaffner
                                             Dr. Christine Filed 05/27/21 Page 143 of 150
   Dr. Klinghardt Herbal Suggestions




   Benefits and Uses of HOCl




   Dr. Klinghardt Tapping and Your Immunity




https://vimeo.com/user56075531                                                              5/6
3/18/2021       Case 2:20-cv-01471-RAJ-MLP Document    64 Schaffner
                                                Dr. Christine Filed 05/27/21 Page 144 of 150




   Dr. Christine Schaffner How to Apply HOCl




    Product


    Resources


    Apps


    Vimeo


    Legal


     Language
      English



     © 2021 Vimeo, Inc.




https://vimeo.com/user56075531                                                                 6/6
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 145 of 150




                        EXHIBIT 10
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 146 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 147 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 148 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 149 of 150
Case 2:20-cv-01471-RAJ-MLP Document 64 Filed 05/27/21 Page 150 of 150
